EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 24 March 2021 is acknowledged and entered.  Following the amendment, claims 161, 162, 164-167, 176 and 185-187 are canceled, and claims 158 and 168 are amended.    
Currently, claims 158-160, 163, 168-175, 177-184 and 188-196 are pending.  

Withdrawal of Objections and Rejections:
All objections and rejections of claims 161, 162, 164-167, 176 and 185-187 are moot as the applicant has canceled the claims.
The lack of written description rejection of claims 168 and 170 under 35 U.S.C. 112(a) are withdrawn in view of applicant’s amendment.
The prior art rejection of claims 158-160, 163, 169-174, 177-184 and 192-196 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2008/0138314 A1, 6/12/2008), and Bornfeldt et al. (Cell Metabolism 14, November 2, 2011), and further in view of Maxwell et al. (US 2013/0121959, 5/16/2013); and Gavin et al. (US 2014/0286898, 9/25/2014) is withdrawn in view of applicant’s amendment.
The prior art rejection of claims 158-160, 163, 168-174, 177-184 and 192-196 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2008/0138314 A1, 6/12/2008); Bornfeldt et al. (Cell Metabolism 14, November 2, 2011); Maxwell et al. (US 2013/0121959, 5/16/2013); and Gavin et al. (US 2014/0286898, 9/25/2014); and further in view of Marshall et al. 

Interview Summary 
See attached PTO-413.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 3/24/2021, 11/12/2020, 12/9/2019 and 3/4/2019 are acknowledged and have been considered.  A signed copy is attached hereto.

Rejoinder of Claims
Claim 158 is generic and allowable. Claims 175, 189 and 190, previously withdrawn from consideration as a result of species election requirements, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election requirements, as set forth in the Office action mailed on 8/12/2020, are hereby withdrawn and claims 175, 189 and 190 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Karen L. Elbing on 17 April 2021.
The application has been amended as follows: 
Claim 163 has been canceled.
Claim 158: line 1, “preventing or" has been deleted.
Claim 170: the content has been replaced by the following:
-- 170. The method of claim 158, wherein the Fc region comprises an amino acid insertion, deletion, or substitution that results in an aglycosylated Fc region. --
Claim 171: in line 2, “changed" has been replaced by -- substituted --; and in line 3, “changed" has been replaced by -- substituted --.

Conclusion:
Claims 158-160, 168-175, 177-184 and 188-196 are allowed.


Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
5/18/21